Per Curiam.
Under ’the provision of the Code, § 57-110, that “All liquidated demands, where by agreement or otherwise the sum to be paid is fixed or certain, bear interest from the time the party shall become liable and bound to pay them,” the widow in this case, to whom the appraisers set apart the sum of six thousand dollars as a year’s support, is entitled to interest at seven per cent, on this sum from the date of the award; and the court erred in holding- otherwise.

Judgment reversed.


All the Justices concur except Beale, P. J., who dissents, and Gilbert, J., disqualified.

Fleming & Fleming, for plaintiff in error.
Gumming, Harper & Nixon and Lee, Gongdon & Fulcher, contra.